Order entered July 31, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00195-CV

                       DR. ERIC VANDERWERFF, D.C., Appellant

                                             V.

      TEXAS DEPARTMENT OF INSURANCE-DIVISION OF WORKERS'
  COMPENSATION AND COMMISSIONER RYAN BRANNAN, IN HIS OFFICIAL
 CAPACITY AND THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
                             Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-02886

                                         ORDER
       Appellant Dr. Eric Vanderwerff, D.C.’s unopposed motion for extension of time to file a

rely brief is GRANTED. Appellant’s reply brief is due August 31, 2015.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE